Bloodavobth, J.
1. Under the facts of the ease the court properly over ruled the motion to qiiash the indictment, the general demurrer to the indictment, the challenge to the array of the jury, and the challenge to the poll.
2. The amendment to the motion for a new trial set up that one of the jurors Avas related Avithin the prohibited degrees to J. T. McLaughlin, one of the alleged prosecutors in the case. The showing by the defendant that McLaughlin was a prosecutor in the case Avas met with a counter-shoAving by the State, and on this question of fact the judge was the trior, and his decision will not be controlled by this court.
*342Decided November 11, 1931.
Rehearing denied December 15, 1931.
3. The evidence authorized the verdict of guilty, and the refusal to grant a new trial was not error.

Judgment affirmed.


Broyles, O. J., and Lulce, J., eonour.

George & John L. Westmoreland, for plaintiff in error.
' Herbert A. Strickland, solicitor, W. B. Gibbs, W. D. Turner, contra.